 In. the, Matter, of LEVER;BROTHERSCOMPANY-'andINTERNATIONALBROTHERHOOD OF FIREMENAND OILERS, POWERHOUSE EMPLOYEES,.OPERATORS AND MAINTENANCE MEN, LOCAL 3 (AFL)Case No.1-R-1852.Decided July 8,19444Mr.,Austin M. Fisher,of New York City, for the Company.,Mr. Joseph P. McNamara,of Boston, Mass., for the Firemen.Mr. Walter Potter,of Cambridge, Mass., andMr. Joseph T. Healey,of Allston, Mass., for the 'Soap Workers.Mrs. Platonia P. Kaldes,ofcounselto the Board.DECISION ,ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of Firemenand Oilers, Powerhouse Employees, Operators and Maintenance Men,Local 3 (AFL), herein called the Firemen, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Lever Brothers Company, Cambridge,-Massachusetts, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Leo J. Halloran,Trial Examiner.Said hearing was 'held at Boston, Massachusetts,on May 25, -1944., During -..the course of the hearing; Local -NO'. 22050,United Soap, Glycerine and Edible Oil Workers Union (AFL), hereincalled the Soap Workers, moved to intervene in the proceedings.TheTrial Examiner granted the motion.The Company, the Firemen, andSoap Workers appeared and participated.All parties were affordedfull opportunity to be heard,,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.,The Trial Exam,-iner's ruling made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes. the following:FINDINds OF FACTI: THE BUSINESSOF THE COMPANYLever Brothers Company, a Maine corporation, operates five, plants57 N. L.R. B., No. 26.-139 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDand many branch offices-and sales offices throughout the United States.One of the five plants,the Cambridge plant, located at Cambridge,Massachusetts,is solely involved in this proceeding.At the Cambridgeplant, the Company is engaged in the manufacture of soap and soapproducts.For the 6-month period ending December 31,1943, theCompany used at its Cambridge plailt, raw materials valued at approx-imately $9,500,000.,These raw materials consisted of tallow, cocoanutoil,Babbassu'oil, resin,grease, lard, castor, oil; caustic soda, causticpotash, sodium silicate, sodium phosphate, sodium chloride,and per-fumes.For the quarter ending December 31, 1943, about 841/2 percentof the raw materials purchased by the Company was obtained outsidethe Commonwealth'ofMassachusetts.During the same period, theCompany shipped to points outside the Commonwealth of Massachu-setts'finished,products having a,value of approximately$10,000,000.The Company admits that it is, engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Firemen and Oilers,PowerhouseEmployees,Operators arid.Maintenance Men, Local 3, affiliated with-the American Federation of Labor, is a'labor organizationadmittingto membership employees of the Company:Local No. 22050,United Soap, Glycerine and,Edible Oil WorkersUnion, affiliated with the American Federation of Labor, is a labororganization admitting to membership,III. - THE QUESTION CONCERNING REPRESENTATIONThe Company has had collective' bargaining'contracts with the SoapWorkers since 1939. The last of such contracts was executed' June 25,1943.It covers all employees"eligible for membership"in the SoapWorkers executive,supervisory,or clerical employees.'By its terms,the said contract is to ""remain in effect for the duration of the presentwar or six months thereafter,' and shall continue in force thereafterunlessthirty(30) days' written notice is',given by either party thatchanges, amendments, or terminations are desired."About March 7,1944,the Firemen wrote `to the Company statingthat it represented all its employees in the powerhouse and requestinga conference for the purposes of recognition arid for collective bar-gaining.By letter dated March 27, 1944, the Company replied- thatit had an-existing contract with the-Soap Workers covering the power-house employees and therefore refused to recognize the Firemen as aseparate-bargaining,agent for these employees.The Firemen filedits petition herein on March 27,1944. LEVER BROTHERSCOMPANY141At the hearing, the Company contended that the unit sought bythe Firemen was not appropriate at this time, that the employees theFiremen sought to represent were covered by the contract with theSoap Workers, and that, accordingly, it persisted in its refusal toaccord recognition to the Firemen.The Company did not, however,specifically urge the existing contract to be a bar to the instant pro-ceeding. In any event, since, as hereinafter noted, the Soap Workershas relinquished jurisdiction over the employees the Firemen seeksto represent, and the contract is of indefinite duration,' we find thatthe said contract does not, constitute a bar to a present determination-of representatives.A statement of a' Board agent, introduced into evidence at' thehearing, indicates that the Firemen represents a substantial numberof employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerning,the representation of employees of the Company, within the meaningof'Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Firemen seeks a unit composed of all employees in the power-house of the Company's Cambridge plant excluding-the Chief Engi-'weer.The Company is opposed to the segregation of the powerhouseemployees in a unit separate from that of production employees.The Company employs approximately 18 persons in the powerhouseof, its Cambridge plant, exclusive of the Chief Engineer.Four arewatch engineers, four are firemen, two are maintenance men, two arecoal handlers, three are attendants,' one is a boiler water treater andoiler, one a bunker, and one a fire cleaner.They all perform dutiesdirectly connected with the operation and maintenance of the plantpower and heating equipment.All are under the direct supervisionof the Chief Engineer, and all work in the same location in the plant.The watch engineers are salaried employees, while all the others arehourly paid.The record'clearly shows that the powerhouse employeesdefined, homogeneous group of employees whose work requires, in themajority of cases, a distinct skill and some specialized training.3'SeeMatter of The Trailer Company of America,51 N L. R. B. 11063The Field Examiner reported that the Firemen submitted 18 authorization cards, andthat the names of all persons appearing on the cards were listed on the Company's pay rollof April 4, 1044,' which a contained the names of 18 employees in the appropriate unit.'The Company contends that, with the exception of firemen (who must have a Statelicense in order to be employed as such) and watch engineers,the other employees in thepowerhouse do not need to have any particular skill or training in order to perform theirduties.The record establishes, however, that prior training is required for the proper per-formance of the duties of powerhouse employees other than firemen or watch engineers, and1 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough, as the Company contends, the hourly paid workers-inthe powerhouse have been considered in, the past as part of the plant-wide production unit represented by the Soap Workers,4 and have beenspecifically referred to in the collective bargaining contracts, that factis not material in the circumstances here presented.The evidenceestablishes that the powerhouse employees have never been membersof the Soap Workers, and that whatever references have been madeto powerhouse employees in the collective bargaining contracts be,tween the,Soap Workers and the Company, have been for the purposeof protecting other members of the plant ,wide unit from inequities.'It appears that the powerhouse employees desire to -be represented by,the Firemen.Moreover, the Soap Workers has ceded jurisdictionover the powerhouse employees to the Firemen, and does not desire orintend to bargain for them in the future.In view of the foregoing facts, we find that all employees in thepowerhouse of the Company's Cambridge plant, excluding the ChiefEngineer and all other supervisory employees with authority to hire,'promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend- such- action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section9 (b) of the Act.-'V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, among the, em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth, in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by' Section 9 (c) of the National Labor'Rela-tions-Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and ;Regulations=Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of -collective bargaining with Lever BrothersCompany, - Cambridge, Massachusetts, an election by, secret ballotshall be conducted as early as possible, but not later than thirty (30)that such employees occupy a relationship to firemen and watch engineers similar,to thatieupied by apprentices or helpers to employees in recognized traditional craft groups.sidered part of the plant-wide unit which was confined to hourly paid workers, and thatthese four have not been represented by any bargaining agent.6SeeMatter of Caterpillar TractorCo., 56 N. L'R B 122;Matter of General Tire andRubberCo , 55 N L. R B 250 LEVER BROTHERSCOMPANY143days from the date of this Direction, under the direction ^ and super-vision of the Regional Director for the First Region, acting in thismatter as.agent.,for,the National Labor Relations Board,, and subject,toArticle III, Sections 10 and 11, of said Rules and Regulations,,among the employees in the unit found -appropriate' in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said-pay-roll, period because they were ill or onvacation or temporarily laid,off, and including employees in the armedforces of the United States who present themselves in person at the,polls,but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether,or not they desire tobe represented by International Brotherhood of Firemen and Oilers,Powerhouse Employees, Operators and Maintenance Men, Local 3,,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining.